Worden, J.
This was an action by the appellee Morris, against John D. Stephenson, as the maker, and William W. Rooker and John Rooker, as the endorsers, of a promissory note payable in a bank in this State.
Judgment for the plaintiff.
The note was made by Stephenson to the two Rookers, and by them endorsed to the plaintiff', and contained a stipulation on its face, that “The drawers and endorsers severally waive presentment for payment, protest and notice of protest and non-payment of this note.”
The only question presented in the case is,'whether the endorsers were entitled to notice of the non-payment of the note, in order to fix their liability, such notice being 'waived by the terms of the note thus endorsed by them.
It has been settled, that, in such case, they became liable *287upon the non-payment of the note, without any notice to them of the non-payment. Gordon v. Montgomery, 19 Ind. 110; Lowry v. Steele, 27 Ind. 168.
The judgment below is affirmed, with costs.